In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-21-00144-CV


                            ROBERT COOK, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
             Trial Court No. 2019-416,811, Honorable Mark Hocker, Presiding

                                 September 22, 2021
                   ORDER OF ABATEMENT AND REMAND
                       Before PIRTLE and PARKER and DOSS, JJ.

      Appellant, Robert Cook, appeals from the trial court’s order of civil commitment

pending criminal charges. We now remand the cause for further proceedings.

      Appellant’s brief was originally due July 30, 2021.      We granted Appellant’s

appointed counsel two extensions to file a brief. Upon granting the second extension to

September 8, we admonished that no further extensions would be granted.             On

September 8, counsel filed a third motion for extension. We denied the motion by letter

of September 9 and notified counsel that the cause would be remanded to the trial court
if a brief was not received by September 20. To date, Appellant’s counsel has not filed a

brief or had any further communication with this Court.

       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(a)(2). Upon remand, the trial court shall determine

the following:

       1.        why a timely appellate brief has not been filed on behalf of Appellant;

       2.        whether Appellant’s counsel has abandoned the appeal;

       3.        whether Appellant has been denied the effective assistance of counsel;

       4.        whether new counsel should be appointed; and

       5.        the date the Court may expect Appellant’s brief to be filed.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by October 12, 2021.

If it is determined that Appellant has been denied the effective assistance of counsel, the

trial court may appoint new counsel; the name, address, email address, phone number,

and state bar number of any newly appointed counsel shall be included in the

aforementioned findings.

       Should Appellant’s counsel file a brief with this Court on or before October 4, 2021,

she is directed to immediately notify the trial court of the filing, in writing, whereupon the

trial court shall not be required to take any further action.

       It is so ordered.

                                                           Per Curiam

Do not publish.


                                               2